DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 16 recite “wherein the solution comprises a larger amount of the Steviol glycoside VIII [(Rebaudioside M)] and Rebaudioside D than any other Steviol glycoside,” which is vague and indefinite in that (i) it is unclear whether the amount of each of Steviol glycoside VIII and Rebaudioside D individually must be larger than every other steviol glycoside or whether the combination of those two components must be larger than every other steviol glycoside, and (ii) the term “any other Steviol glycoside” does not clearly indicate that neither Steviol glycoside VIII or rebaudioside D are included, since it would not be possible for both components to each individually be in a larger amount “than any other Steviol glycoside” if that category included the other of Steviol glycoside VIII or rebaudioside D from whichever of the two was being considered. For examination purposes as related to the prior art analysis, the claim is interpreted as requiring the combination of the two components to be larger than any other steviol glycoside, since the claim states “a larger amount” as a singular noun.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15, 16, and 18 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a natural product) without significantly more. The claims recite compositions that comprise purified rebaudioside M (claims 15 and 18) or a solution comprising rebaudioside D and rebaudioside M (claim 16). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 15, 16, an 18 are directed to compositions that comprise rebaudioside M (claims 15 and 18) or rebaudioside M and rebaudioside D (claim 16). The claimed compositions are not markedly different from naturally-occurring rebaudioside M/rebaudioside D because there is no indication that the compositions comprising the natural products have any characteristics that are markedly different from their closest naturally-occurring counterpart, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. For example, no structural difference between the claimed compositions and their natural counterparts is imparted merely via the purification of the steviol glycosides. Claims 15 and 18 merely require a sweetener comprising rebaudioside M. Claim 16 merely requires a solution comprising rebaudioside M and D. The formation of such sweeteners/solutions does not alter the structure of the claimed components and likewise does not alter the function of the components.
The judicial exceptions are not integrated into a practical application because the claims merely require the compositions without any additional required use/application of the compositions. The claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, again, the claims do not require anything more than steviol glycoside compositions.
Thus, there is no evidence of record to indicate that the claimed products are markedly different, structurally, chemically, or functionally, than their closest naturally-occurring counterpart, and the claimed products are thus not eligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 8-10, 12, and 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dobberstein et al. (U.S. 4,361,697).
Regarding claim 8, Dobberstein et al. discloses a method of manufacturing a sweetener comprising a steviol glycoside (C1, L25-L32), the method comprising obtaining a solution comprising the steviol glycoside, purifying the steviol glycoside (C2, L56 – C3, L31), and formulating the sweetener with the steviol glycoside (C7, L3-L6).
Dobberstein et al. does not explicitly teach the steviol glycoside as being rebaudioside M.
However, Dobberstein et al. states that “[t]he chromatography enables a sharp separation of diterpene glycoside materials from each other…it may be employed for the separation of all of the eight diterpene glycosides known to be recoverable from S. rebaudiana from each other” (C3, L20-L31). Such instruction is considered to be generally applicable for the separation of any other steviol glycosides other than the eight known at the time of Dobberstein et al. that may be present in the S. rebaudiana raw material. The purification of rebaudioside M in particular is thus considered obvious to a skilled practitioner.
As for claim 9, the claim is interpreted as only requiring the total amount of both rebaudioside M and rebaudioside D to exceed the amounts of the other steviol glycosides as described previously in the 35 U.S.C. § 112, second paragraph, rejection. Such a solution is practically indistinguishable from any other solution containing a mixture of steviol glycosides, although at least including rebaudioside M, since the rebaudioside M alone is what is required to be purified in parent claim 8. That is, the concentrations of steviol glycosides other than rebaudioside M are of no consequence, and the provision of any solution comprising steviol glycosides together with rebaudioside M would be obvious in light of Dobberstein et al. according to the rationale detailed previously in relation to claim 8. The claimed limitation that the solution comprises a larger amount of rebaudioside M and rebaudioside D than any other steviol glycoside is thus considered obvious to a skilled practitioner.
As for claim 10, the previous analysis related to claim 8 showed that the separation of any particular steviol glycoside that may be present in the S. rebaudiana raw material would be obvious. The claimed step of purifying rebaudioside M would be obvious, regardless of the material that it is separated from. Thus, purifying rebaudioside M via separating it from rebaudioside D would be obvious.
As for claim 12, Dobberstein et al. discloses the purifying as comprising adsorbing the steviol glycoside to an adsorbant resin and eluting the steviol glycoside from the adsorbant resin (C5, L3-L20).
As for claim 15, Dobberstein et al. discloses the sweetener manufactured by the method of claim 8 (C7, L3-L6).
Regarding claim 16, the claim is interpreted as only requiring the total amount of both rebaudioside M and rebaudioside D to exceed the amounts of the other steviol glycosides as described previously in the 35 U.S.C. § 112, second paragraph, rejection. Dobberstein et al. discloses obtaining a solution comprising a purified steviol glycoside (C7, L3-L6) that may be rebaudioside D (C2, L12), which would be in an amount higher than any other steviol glycoside. The purification of any steviol glycoside was determined to be obvious in view of Dobberstein et al. as described previously in relation to claim 8, which includes rebaudioside M. Dobberstein et al. also discloses that the steviol glycosides are generally sweet in taste (C1, L32-L33). MPEP 2144.06 I states: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” Thus, the combination of two purified steviol glycosides to form a mixture of steviol glycosides for use as a sweetener would be obvious, especially where there are no required relative concentrations for the two components. As such, a solution comprising rebaudioside M and rebaudioside D in a collective amount that is greater than other steviol glycosides would be obvious to a skilled practitioner.
As for claim 17, Dobberstein et al. discloses a method of manufacturing a sweetener comprising a steviol glycoside (C1, L25-L32), the method comprising obtaining a solution comprising the steviol glycoside, purifying the steviol glycoside (C2, L56 – C3, L31), and formulating the sweetener with the steviol glycoside (C7, L3-L6).
Dobberstein et al. does not explicitly teach the steviol glycoside as being rebaudioside M.
However, Dobberstein et al. states that “[t]he chromatography enables a sharp separation of diterpene glycoside materials from each other…it may be employed for the separation of all of the eight diterpene glycosides known to be recoverable from S. rebaudiana from each other” (C3, L20-L31). Such instruction is considered to be generally applicable for the separation of any other steviol glycosides other than the eight known at the time of Dobberstein et al. that may be present in the S. rebaudiana raw material. The purification of rebaudioside M in particular is thus considered obvious to a skilled practitioner. Further, purification of rebaudioside M from any solution containing the compound together with other steviol glycosides via the method of Dobberstein et al. is considered obvious, which would include purifying the solution of claim 16.
As for claim 18, Dobberstein et al. discloses the sweetener manufactured by the purification method (C7, L3-L6).
Claims 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dobberstein et al. (U.S. 4,361,697) as applied to claim 8 above, and further in view of Morita et al. (U.S. 4,082,858).
Regarding claim 13, Dobberstein et al. renders the method of claim 8 obvious.
Dobberstein et al. does not disclose a step of subjecting the solution to crystallization conditions.
However, Morita et al. discloses a similar method of separating steviol glycosides (C1, L8-L11) that involves a step of crystallizing an extract obtained from a purifying step (C3, L35-L42).
It would have been obvious to one having ordinary skill in the art to incorporate a crystallization step into a separation method as taught in Dobberstein et al. First, Dobberstein et al. teaches generally that: “These [chromatography] fractions may be used as such, or the eluent may be removed by suitable means, such as evaporation. The diterpene glycosides isolated in this manner may, if desired, be further purified by suitable means.” (C7, L5-L9). Dobberstein et al. also cites Morita et al. as teaching methods for recovering the “sweetest components for commercial use as sweeteners” (C1, L35-L40). Given the relatively broad teaching in Dobberstein et al. regarding the removal of eluent and the citation to Morita et al. for recovering such steviol glycosides for use as sweeteners, a skilled practitioner would be motivated to consult Morita et al. for additional instruction regarding the recovery step. Since Morita et al. teaches the removal of solvent as involving a crystallization step (C3, L35-L42), a skilled practitioner would find the incorporation of a step of crystallizing an extract obtained from a purification step into the method of Dobberstein et al. to be obvious, which would likewise render the claimed step of subjecting the solution to crystallization conditions obvious.
Regarding claim 14, Dobberstein et al. renders the method of manufacturing the sweetener according to the method of claim 8 obvious.
Dobberstein et al. does not explicitly disclose a method of preparing a food product comprising mixing the sweetener and a food to form the food product.
However, Morita et al. discloses a similar method of separating steviol glycosides (C1, L8-L11) that involves adding the sweetener to a food product (C1, L57-64; C5, L40-L53).
It would have been obvious to one having ordinary skill in the art to incorporate a sweet steviol glycoside isolated according to Dobberstein et al. into a food product. Dobberstein et al. suggests such a use (C1, L13-L37) but does not explicitly teach such a method step. Dobberstein et al. also cites Morita et al. as teaching a similar process for recovering sweeteners “for commercial use as sweeteners” (C1, L35-L40). Consultation of Morita et al. would confirm that use as a sweetener involves a step of combining the sweetener with a food to form a food product, which renders the claimed steps obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 8,703,225. Although the claims at issue are not identical, they are not patentably distinct from each other because the presently-claimed sweeteners comprising rebaudioside M are indistinguishable from the isolated rebaudioside M produced according to the ‘225 patent.
Claims 8, 14 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 9,848,632. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed methods of isolating rebaudioside M and preparing a food product comprising mixing rebaudioside M with food to form a food product would be obvious over the ‘632 patent that claims comparable methods of isolating rebaudioside M and forming a food product with rebaudioside M.
Claims 8-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-12, 14, 15, 17, and 19 of U.S. Patent No. 10,420,360. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed methods of manufacturing a sweetener comprising rebaudioside M would be obvious over the ‘360 patent that also claims a comparable method of manufacturing a sweetener comprising rebaudioside M.
Claims 8 and 12-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-11, 13-16, and 20 of U.S. Patent No. 10,849,346. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed methods of manufacturing a sweetener comprising rebaudioside M would be obvious over the ‘346 patent that claims the isolation/purification of steviol glycosides that are structurally and functionally similar to rebaudioside M and producing a sweetener/food product.

Allowable Subject Matter
Claim 11 is only rejected on the ground of nonstatutory double patenting, but would be allowable over the prior art for essentially the same reasons as those detailed in the Notice of Allowance filed 06/12/2019 in U.S. Patent App. No. 15/826,850, which issued as U.S. Patent No. 10,420,360.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793